4 * uq,@…_~\v

Mr. Jerry Hannah #1565362 Nov. 27, 2015
The Huqhes Unit

.'Rt;.Z_Box 4400 v
Gatesville, TX 76597

The Clerk Of Court

Texas Court of Criminal Appeals
P.O. BOX 12308

Capitol Station

Austin, TX 78711

Dear Clerk: _ _

I recently filed an ll.O7 habeas corpus in the l74th District Court of
Harris County, and on Oct. 20, 2015, the judge ordered the Clerk of that court
to forward the findinqs and records to you for review by the CCA. I have had
no notification from you that you ever received those records, and would ask
'that you notify me whether you have or not so}that l may take appropriate action

if you have not received them.

vThank You for your help;

1545.5¢9~

'Jerry Hannahd¢
J#:MM k

PECEIVED lN
g ' CQURT OF CRIM|NAL APPEALS

DEC 02 2015

Ab@| Acosta, C|Qrk